 USDC IN/ND case 3:19-cv-00336-JD-MGG document 5 filed 07/08/19 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHRISTOPHER RODGERS,

                     Plaintiff,

                     v.                          CAUSE NO.: 3:19-CV-336-JD-MGG

 CURTIS HILL, et al.,

                     Defendants.

                                        ORDER

      Christopher Rodgers, a prisoner without a lawyer, was granted until May 30,

2019, to file an amended complaint. ECF 3. He was cautioned if he did not respond by

the deadline, this case would be dismissed without further notice. Id. The deadline

passed more than a month ago, yet he has not responded.

      For these reasons, and as more fully explained in the screening order (ECF 3),

this case is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED on July 8, 2019

                                                    /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT
